Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 and 21-22 in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that Madson (U.S. Patent Pub. No. 2015/0166716) fails to teach a straight chain linear aliphatic group of the first type of monomer.  This is found persuasive; however, a new ground(s) of restriction is made in view of U.S. Patent Pub. No. 2014/0327869 to Renzi et al.
Groups I, II, and III (See Requirement for Restriction mailed 11/10/2021) lack unity of invention because even though the inventions of these groups require the technical feature of multiple monomers in a polymer with polythiourethanes with two monomers, wherein the first monomer has 2 or more thiol groups and the second monomer has two or more isocyanate groups, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Renzi et al.
Renzi discloses an injectable (thermoplastic) polythiourethane comprising the reaction product of discloses thermoplastic polythiourethanes comprising the reaction product of at least 1,6-hexamethylene diisocyanate and bis(4-isocyanatocyclohexyl)methane and a linear aliphatic dithiol such as 1,2-ethanedithiol, propane-1,2-dithiol, hexane 1,6-dithiol, etc. (0090) or aliphatic polythiols containing sulfur atoms, such as ethylene glycol (bis(3-mercaptopropioante (Examples).  Renzi discloses tertiary amines as suitable catalysts, but does not teach them in the examples.  Firstly, even though product-by-process claims are limited and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 U.S.C. 102/103 for product-by-process claims.  Secondly, the use of tertiary amines with pKa greater than 7 in the preparation of polythiourethane thermoplastics was known at the time of filing.  This is supported by Renzi (0133-0137).  Accordingly, the position is taken that it would have been obvious to repalce the tin catalysts used in the examples of Renzi with the tertiary amine catalyst taught in Renzi with a reasonable expectation of success that the amine would effectively catalyze the polymerization reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-7, 9-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al.
As to claims 1, 3-5, and 10, Renzi discloses an injectable (thermoplastic) polythiourethane comprising the reaction product of discloses thermoplastic polythiourethanes comprising the reaction product of at least 1,6-hexamethylene diisocyanate (claim 5) and bis(4-isocyanatocyclohexyl)methane (claim 4) and a linear aliphatic dithiol such as 1,2-ethanedithiol, propane-1,2-dithiol, hexane 1,6-dithiol, etc. (0090) or aliphatic polythiols containing sulfur atoms, such as ethylene glycol (bis(3-mercaptopropioante (Examples).  Renzi discloses tertiary amines as suitable catalysts, but does not teach them in the examples.  Firstly, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even thought the prior art product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 U.S.C. 102/103 for product-by-process claims.  Secondly, the use of tertiary amines with pKa greater than 7 in the preparation of polythiourethane thermoplastics was known at the time of filing.  This is supported by Renzi (0133-0137).  Accordingly, the position is taken that it would have been obvious to repalce the tin catalysts used in the examples of Renzi with the tertiary amine catalyst taught in Renzi with a reasonable expectation of success that the amine would effectively catalyze the polymerization reaction and based on the tenet wherein it In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
As to claim 6, with regards to the toughness value, even though Renzi measures impact strength the Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all the claimed ingredients including mixtures of isocyanate reactive components that include aromatic moieties and aliphatic moieties that are used within amounts used in the specification.  Therefore, the claimed effects and physical properties, i.e. toughness values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 21-22, Renzi discloses aliphatic polythiols containing sulfur atoms, preferably bis(2-mercaptoethyl)sulfide (0118-0127, that is an aliphatic containing dithiol with thio-ether groups).
As to claims 7 and 9, Renzi teach 5:95 to 90:10 mixtures of polythiols containing at least three thiol groups, such as trimethylolpropane tris(2-mercaptoacetate) (0108) and aliphatic dithiols including 1,2-ethanediol or ethylene glycol (bis(3-mercaptopropioante.  



2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al. in view of EP-0780413 to Zhu et al.
As to claim 2, Renzi discloses suitable aromatic isocyanate reactants, but does not specify them in the examples.  Zhu discloses thermoplastic polythiourethanes comprising reaction products of aliphatic dithiols, diisocyanates, and a polyol component containing ethoxylated bisphenol A (Examples).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the aromatic component of Zhu to the composition of Renzi to provide enhances properties especially the combination of high Tg and impact strength (pg.5:ll.56-58).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al. in view of U.S. Patent Pub. No. 2017/0198083 to Kim et al.
As to claim 8, Renzi discloses mixtures of di and/or polyisocyanates that include biuret groups may be in the polymerizable composition.  The use of tri- or higher functionalized isocyanates is not disclosed in the examples.
Kim discloses optical resins comprising the reaction product of polythiols and a mixture of 1,6-hexamethylene diisocyanate, isophorone diisocyanate, and the biuret of 1,6-hexamethylene diisocyanate in a ratio of biuret:HDI:IPDI is 30 to 40:20 to 30:30 to 40 (0040).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the isocyanate component used in Renzi with the isocyanate component of Kim to .

Claims 11-12 are is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al. in view of U.S. Patent No. 5,608,115 to Okazaki et al.
As to claims 11-12, Renzi discloses an injectable (thermoplastic) polythiourethane comprising the reaction product of discloses thermoplastic polythiourethanes comprising the reaction product of at least 1,6-hexamethylene diisocyanate (claim 5) and bis(4-isocyanatocyclohexyl)methane (claim 4) and a linear aliphatic dithiol such as 1,2-ethanedithiol, propane-1,2-dithiol, hexane 1,6-dithiol, etc. (0090) or aliphatic polythiols containing sulfur atoms, such as ethylene glycol (bis(3-mercaptopropioante (Examples).  
	Renzi does not expressly disclose monothiols or monoisocyanate reactants.
	Okazaki discloses polythiourethanes comprising the reaction of polyisocyanates and polythiols wherein modifiers such as cyclohexyl isocyanate, butyl isocyanate, or phenyl isocyanate (16:39-41) are added in amounts of 0.18 mols of diisocyanate to 0.04 mols of monoisocyanate (See Example 42).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to add the monoisocyanates of Okazaki to the polymerizable composition of Renzi to modify/tailor physical properties relating to weatherability, dye-affinity, heat resistance, impact resistance, and machinability (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763